Case 6:19-cr-00074-PGB-GJK Document 2 Filed 04/04/19 Page 1 of 2 PagelD 6

FILED

UNITED STATES DISTRICT COURIB APR -4 AMI}: 05
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
UNITED STATES OF AMERICA
v. CASE NO. 6:19-cr- FL O0/1- AODeT
LESLIE MUNIZ

MOTION TO SEAL INDICTMENT
AND RELATED DOCUMENTS

Pursuant to Fed. R. Crim. P. 6(e)(4), and in the interests of law
enforcement, the United States of America by Maria Chapa Lopez, United
States Attorney for the Middle District of Florida, hereby moves the Court to
direct the Clerk to seal the Indictment, the file copy of the warrant, defendant
information sheet, this motion, the Court's order regarding this motion and any
other documents filed in this case that would identify the defendant.
Disclosure of the existence of these documents prior to the arrest of a defendant
could hinder or impede arrest efforts.

The United States further moves that the Court direct the Clerk to seal
the Indictment in this cause except when necessary to provide certified copies
of the Indictment to the United States Attorney's Office.

The United States further requests that the Court's Order allow the
United States Marshals Service to release certified copies of the arrest warrant

to the case agent or other appropriate law enforcement and/or to the United
Case 6:19-cr-00074-PGB-GJK Document 2 Filed 04/04/19 Page 2 of 2 PagelD 7

States Attorney's Office, upon verbal request of the United States Attorney's

Office to the United States Marshals Service, without further order of the Court.

The United States further requests that the Court's Order allow the

United States to disclose the existence of the Indictment in any subsequent

search and/or seizure warrants which may be executed in conjunction with the

arrest of the defendant.

The United States further moves that the Court direct the Clerk to unseal

the documents described herein without further order when any named

defendant is taken into custody.

Respectfully submitted,

MARIA CHAPA LOPEZ
United States Attorney

pA

CHAUNCEY A“BRATT

Assistant United States Attorney
USA No. 174

400 W. Washington Street, Suite 3100
Orlando, Florida 32801

Telephone: (407) 648-7500

Facsimile: (407) 648-7643

E-mail: chauncey.bratt@usdoj.gov

 
